Citation Nr: 1705011	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  09-23 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a back strain with thoracolumbar ankylosis from October 25, 2005 through October 5, 2008.

2.  Entitlement to a rating in excess of 20 percent for a back strain with thoracolumbar ankylosis from December 1, 2008 through September 10, 2013.

3.  Entitlement to a rating in excess of 40 percent for a back strain with thoracolumbar ankylosis, effective September 11, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran was in the United States Army Reserve and served on active duty from January 2004 through June 2004 and from August 2004 through October 2005.  

This case has been before the Board of Veterans' Appeals (Board) on two occasions, the last time in April 2015.  The Board remanded the case for further development.  Following the requested development, the Appeals Management Center in Washington, D.C. confirmed and continued the 20 percent rating for back strain with thoracolumbar ankylosis prior to February 12, 2012.  Thereafter, the case was returned to the Board for further appellate consideration.  

In March 2013, the Veteran had a hearing at the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  A transcript of that hearing has been associated with the Veteran's claims file.  

In August 2013, the Board, in pertinent part, referred the issue of entitlement to service connection for left lower extremity radiculopathy to the RO because while that issue was raised by the record, it had yet to be adjudicated by the Agency of Original Jurisdiction (AOJ).  To date no action has been taken on this claim.  Therefore, the Board will again refer this matter to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From October 25, 2005 through October 5, 2008, and from December 1, 2008 to September 10, 2013, the Veteran's back strain with thoracolumbar ankylosis was not manifested by either forward thoracolumbar flexion to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.

2.  Since September 11, 2013, the Veteran's back strain with thoracolumbar ankylosis has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  For the period from October 25, 2005 through October 5, 2008, and from December 1, 2008 to September 10, 2013 the criteria for a rating in excess of 20 percent for a back strain with thoracolumbar ankylosis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 and 5242 (2016).

2.  Since September 11, 2013, the criteria for a rating in excess of 40 percent for a back strain with thoracolumbar ankylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 and 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  After reviewing the record, the Board finds that VA has met that duty.  

In May 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims.  In May 2016, the Veteran informed the Board that he had no additional evidence to submit.  Accordingly, the Board will proceed to the merits of the appeal.  

During his March 2013 hearing before the undersigned the Veteran argued that his back disorder was more severely disabling than the current rating reflected.  He contended that his back symptoms markedly impaired his ability to work and that an extraschedular evaluation should be considered.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 ( 2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 ( 2016).  

The Veteran's thoracolumbar spine disability is rated in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016).  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016).  

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016).  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate Diagnostic Code.  General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note 1 (2016).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note 5 (2016).  

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.   Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

October 25, 2005 through October 5, 2008  

In October and November 2005, VA treated the Veteran for complaints of back pain.  His parathoracic muscles were slightly tender with some spasm.  His strength was 5/5, and straight leg raising was negative.  He ambulated without deviation.  If range of motion studies were performed the results of those studies were not recorded. 

In January 2006, VA examined the Veteran to determine the severity of his back disability.  He reported constant back pain of moderate intensity which flared to severe intensity after 15 minutes of sitting standing or walking.  The appellant stated that his back pain was progressively worsening, and that it precluded his participation in running sports or high impact aerobics.  Medication, leaning forward and light back bending and flexion exercises help to relieve the pain.  

On examination, the Veteran's posture and gait were normal.  There were signs of an abnormal spinal curvature of the thoracic spine.  There was objective evidence of moderate muscle spasm, mild atrophy, mild guarding, mild pain on motion, and mild tenderness to palpation.  There were no neurogenic abnormalities, including bowel or bladder deficits.  There was no muscle weakness or atrophy.  The muscle spasm, localized tenderness, and guarding were not severe enough to be responsible for an abnormal gait.  

The examiner stated that part of the thoracolumbar spine was ankylosed, as manifested by a mild abnormal curvature of the spine-thoracic area.  Significantly, however, range of motion studies revealed thoracolumbar flexion to 80 degrees with pain beginning at 80 degrees; and thoracolumbar extension, bilateral lateral flexion, and bilateral lateral rotation to 30 degrees in each plane.  The Veteran had active movement against full resistance in all extremities, and his sensation and deep tendon reflexes were normal.  There were no signs of a vertebral fracture.  

In sum, the VA examiner found that the Veteran had back pain characterized by mild scoliosis and an abnormal curvature of the thoracolumbar spine.  The examiner stated that there were moderate effects in that the Veteran could not run or perform high impact sports.  It was noted that he was a licensed optician and had missed no time from work due to his service-connected back disability.  It was limiting in that he could only lift 20 pounds or less repetitively in work setting.  There was a moderate effect on his daily activities with respect to his performance of chores, exercise, and sports.  There was a mild effect on recreation, and no impact with respect to shopping, travelling, feeding, bathing, dressing, toileting, or grooming.  

In January 2007, the VA Pain Management service stated that it was difficult to determine the exact etiology of the claimant's pain.  Plain radiographs and an MRI reportedly revealed old compression fractures.  The VA health care provider was surprised that they were causing the Veteran so much discomfort.  

In February 2007, the Veteran underwent a VA examination of his peripheral nerves.  It was noted that he was being treated by a VA pain physician and that he had undergone trigger point injections which had been ineffective.  

The Veteran had mid-spine without radiation or referred pain.  He reported a change in his body posture, noting that his right shoulder was now lower than the left and that he had a bulging back.  X-ray studies showed T8-9 degenerative joint disease, as well as compression fractures.  An MRI was negative for cord compression.  Lumbosacral X-rays showed degenerative changes mainly at L5-S1.  X-rays of the thoracic spine, taken in January2007 revealed moderate to severe degenerative diskogenic changes of the entire thoracic spine with loss of height and anterior wedging in at least three mid thoracic vertebral bodies indeterminate in age.  This created a mild degree of kyphosis.  The alignment was reportedly well-preserved.  

On examination, the Veteran had slight scoliosis which caused a change of posture with the right shoulder lowered as well as kyphotic pattern in the thoracic region related to compression fracture.  There was no motor or sensory loss, and his galt was steady.  There was no evidence of spasm or muscle atrophy. 

During treatment at the VA Pain Management Clinic in August 2006, an examination revealed that the Veteran's gait was normal.  He reported mid-thoracic pain with a normal range of motion.  His strength and muscle bulk and tone were normal, and he did not experience impaired sensation.  There was a mild paraspinal spasm at the mid-low thoracic spine and lumbar spine.  

During VA treatment in May 2007, it was noted that the Veteran had compression fractures of T9-Ll but that it was difficult to determine the exact etiology of his persistent pain.  It was noted that he had had injections for the pain but that they had only been effective for a week.  

In August 2007, VA again examined the Veteran's spine.  The claimant reported that his low back disorder had worsened, particularly in the preceding few months.  He stated it moderately limited his activities at home and employment.  It was noted that he worked at Lenscrafters which involved frequent forward bending but no heavy lifting.  He reported having difficulty properly performing his activities of daily living.  He reported decreased spine motion, stiffness, weakness, spasms, and severe, weekly spinal flare-ups.  He stated that he could walk more than a quarter mile but less than a mile.  He denied any history of hospitalization or surgery, bowel or bladder involvement, paresthesias, leg or foot weakness, or history of falls or unsteadiness.   

Physical examination revealed pain on motion and tenderness to palpation but no spasm, atrophy or guarding.  His posture and head position were normal, and he demonstrated a normal gait.  His back was symmetrical in appearance, and there were no abnormal spinal curvatures.  His strength was full, and there was no evidence of atrophy.  His sensation and deep tendon reflexes were also normal.  Range of thoracolumbar motion studies revealed pain on active motion but not on passive motion.  Active flexion was to 90 degrees and passive flexion was to 95 degrees.  Active and passive extension were to 30 degrees, and rotation was to 45 degrees bilaterally.  The claimant demonstrated active and passive lateral flexion to 30 degrees with pain between 25 and 30 degrees.  There was pain after repetitive use but no additional loss of motion.  

Imaging studies were reviewed.  In October 2006 a whole body bone scan had revealed mild increased diffuse activity at the mid thoracic spine which could have been degenerative or arthritic in nature.  A December 2006 MRI of the thoracic spine had shown mild, likely old, compression fractures anteriorly at T7-T8 and T9.  X-rays of the lumbosacral spine, taken in August 2007, revealed a transitional vertebra at the lumbosacral junction with spondylolysis but no malalignment.  

It was noted that he continued to be employed as a licensed optometrist by Lenscrafters where he had worked for 10 years.  It was noted that he was working with the Vocational Rehabilitation Program because he wanted to change careers.  The claimant asserted that the stress at work was overwhelming and that he could be fired due to his performance.  He reported that he had a difficult time asking customers the questions which his supervisor wanted him to do.  The Veteran denied losing time from work during the previous 12 months.  He asserted that his back disorder prevented him from shopping or exercising.  He reported severe impairment with respect to performing chores, participating in sports or recreation, traveling, bathing, dressing, or toileting.  He reported moderate impairment with feeding.    

In October and November 2007, the Veteran was treated by C. M. C., M.D.  The Veteran had moderate mid thoracic tenderness and was issued a cloth brace.  His motor examination was normal.  A September 2007 CT scan of the thoracic spine was reviewed.  It revealed abnormal thoracic spine anatomic morphology with a kyphoscoliosis and thoracic vertebral body morphology.  It was considered most consistent with Scheuermann's disease.  There was no significant thoracic disc abnormality or thoracic spinal cord impingement.  

During treatment in December 2007, it was reported that the Veteran had an approximately three year history of back pain.  Reportedly, the pain had been moderately well controlled until the previous year when it started getting much worse and significantly affected the Veteran's quality of life.  Injections had provided only temporary relief.  

In May 2008, the Veteran was evaluated by a VA neurology service.  His pain was described as mid-back, burning and pinching, kind of like a toothache.  His brace was useful for general functionality.  The pain was reportedly worse with activity, worse on left, with rare tingling on left lateral leg to mid-calf.  It was reportedly severe enough to interrupt his sleep.  The Veteran denied weakness or numbness in his legs or changes in bowel or bladder.  His gait was stable.  It was noted that the Veteran is an optometrist and finds it difficult to work during the day with this pain.  An examination showed no neurological deficits.  There was a gibbus in mid to lower thoracic region.  The Veteran had significant tenderness over the paraspinal muscles around this gibbus and moderate tenderness over the spinous processes of the gibbus.  His strength was normal at 5/5, and his sensation was intact.  His reflexes 1+ in each lower extremity.  He demonstrated a steady, normal based gait.  There was moderate left thoracic paraspinous tenderness to palpation and a trace of pain on palpation over spinous processes.  The Veteran was wearing a back brace which inhibited his forward flexion to 70 degrees.  When removed, he was able to flex his spine to 90 degrees without radiculopathic symptoms.  He could not tolerate lying on his back for straight leg raising.  

The foregoing evidence shows that the Veteran's service connected back strain with thoracolumbar ankylosis was manifested, primarily, by complaints of pain, tenderness to palpation, limitation of motion, guarding, muscle spasm, reduced deep tendon reflexes, abnormal spinal curvature, and flare-ups with additional pain.  Pain medication and injections provided temporary relief.  However, there was no evidence of associated muscle weakness or atrophy or diminished sensation, and the Veteran demonstrated a normal gait.  Although ankylosis was reported during the January 2006 VA examination, that finding was never confirmed by any other treatment record.  Indeed, the January 2006 examination itself revealed evidence of motion in each plane of movement.  In any event, there was never evidence of the entire thoracolumbar spine being ankylosed.  Indeed, the Veteran could flex the spine to at least 80 degrees with a total range of motion of at least 230 degrees.  

During his January 2006 and August 2007 VA examinations, it was noted that he worked as an optician.  He did not do heavy lifting and while he experienced pain with prolonged sitting, he had reportedly missed no days of work.  The appellant stated that he was working with VA Vocational Rehabilitation to change careers.  However, that decision was reportedly based on a high level of stress and his employer's belief that he was not interacting well with patients.  There was no evidence that the appellant was not able to work solely due to his service-connected thoracolumbar disorder.  On balance the manifestations of the appellant's back disorder did not reflect the schedular criteria for a rating in excess of 20 percent.  That is, there is no evidence that the disorder was manifested by forward thoracolumbar flexion limited to 30 degrees or less, or that the disorder caused favorable ankylosis of the entire thoracolumbar spine.  Accordingly, a higher rating was not warranted prior to October 6, 2008. 

On October 6, 2008, the Veteran was admitted to a VA medical center for thoracic spine surgery.  The diagnosis was thoracic kyphotic deformity T7 through T9 with intractable back pain possible posttraumatic compression fractures possible Scheuermann's kyphosis.  The Veteran underwent a posterior thoracic approach T8 laminectomy T8 pedicle subtraction osteotomy and correction of the kyphotic deformity instrumented posterior fusion from T6 to T10 with local autograft allograft Stryker OP-1 BMP putty.  Pursuant to 38 C.F.R. § 4.30 the appellant was assigned a temporary total evaluation from October 6, 2008 through November 30, 2008.  

December 1, 2008 thru September 10, 2013

From December 1, 2008 through September 10, 2013, the Veteran was treated on occasion for his thoracolumbar disability.  A  physician assistant's note of July 19, 2011 commented that the Veteran had back pain, but  was doing well following his kyphoplasty.  During VA treatment in October 2012, the Veteran's lumbar muscles were nontender.  X-rays showed L5-S1 bilateral spondylolysis with mild grade 1 spondylolisthesis without progression.  There was mild disc narrowing seen at L4-L5 but without progression.  During VA treatment in January 2013, it was noted that the Veteran worked at BJ's and liked his job there.  

In February 2012, the Veteran was examined by the VA to determine the severity of his thoracolumbar spine disability.  His thoracic spine was not tender to palpation but there was evidence of guarding or muscle spasm severe enough to result in an abnormal spinal contour, such as scoliosis reversed lordosis, or abnormal kyphosis.  His strength was 5/5 without atrophy, bilaterally.  Deep tendon reflexes were 1+ at the knees and ankles, bilaterally, and lower extremity sensation was normal bilaterally.  Straight leg raising was negative bilaterally, and there was no evidence of radiculopathy in either lower extremity or other neurologic signs, such as bowel or bladder problems or pathologic reflexes.  Neither an intervertebral disc syndrome nor incapacitating episodes were present.  The Veteran did not use any assistive devices as a normal mode of locomotion.  

The Veteran reported severe flare-ups caused by prolonged standing or sitting.  On examination, the Veteran demonstrated thoracolumbar  flexion to 60 degrees, with objective evidence of pain at 40 degrees; extension was to 5 degrees with objective evidence of pain at that level; right lateral flexion to 20 degrees with no objective evidence of pain; left lateral flexion to 20 degrees with objective evidence of pain at 20 degrees; right rotation to 5 degrees with objective evidence of pain at 5 degrees; and left rotation to 10 degrees with objective evidence of pain at 10 degrees.  During tests of repetitive motion the Veteran demonstrated flexion to 60 degrees, extension to 5 degrees, bilateral lateral flexion to 20 degrees; right rotation to 5 degrees; and left rotation to 10 degrees.  Repetitive motion produced less movement than normal, pain on movement, deformity, and interference with sitting, standing and/or weight-bearing.  

The Veteran's spinal surgical scars are rated separately and are not the subject of this appeal.

A November 2009 MRI was reviewed and showed a significant wedging deformity of the T9 body with posterior stabilization bars engaging T7, T8, T10, and T11.  There was also slight anterior wedging of the T11 body with a mild gibbus deformity and mild degenerative changes around the lower thoracic spine.  

The Veteran's thoracolumbar spine condition impacted his ability to work by limiting sitting and standing to short periods of time.  Bending and stooping was also problematic.  He could not do heavy lifting, and it was noted that he could not work more than 34 hours per week because of pain.

From December 1, 2008 through September 10, 2013, the Veteran's thoracolumbar spine disorder was primarily manifested by continuing complaints of pain, muscle spasm, and guarding.  Significantly thoracolumbar flexion was not limited to 30 degrees of less, or by favorable ankylosis of the entire thoracolumbar spine even when considering the impact of pain.  There was no evidence of associated muscle weakness, atrophy of disuse, or diminished sensation.  The Veteran continued to demonstrate a normal gait.  As above, the appellant's low back disorder did not meet the schedular criteria for an evaluation in excess of the 20 percent rating then in effect.  

Since September 1, 2013 

On September 11, 2013, the Veteran was examined by VA to determine the severity of his thoracolumbar spine disability.  It was noted that since his 2008 back surgery he continued to have pain, kyphosis and limited back motion.  He reported daily back pain and that he had developed pain radiating down the right leg.  (The Veteran is in receipt of a separate rating for right lower extremity radiculopathy, but the rating assigned that disorder is not ripe for appellate review.  38 U.S.C.A. § 7105 (West 2014)).  The appellant noted flare-ups of pain a few times a week with more limited motion and that pain, weakness, fatigability, or incoordination significantly limited functional ability during a flare-up or after a day at work if he bent over much.  He indicated that during a flare-up, his range of motion would essentially be reduced to zero for up to one day.  

Physical examination revealed the thoracic spine to be tender to palpation without evidence of guarding or muscle spasm.  His strength was 4/5 in his hips and 5/5 in all other muscle areas without atrophy, bilaterally.  His deep tendon reflexes were 1+ at the knees and ankles, and his sensation was normal in the lower extremities.  Straight leg raising was also negative, bilaterally.  There was evidence of moderate radiculopathy to the right lower extremity, manifested by intermittent pain (usually dull); paresthesias and/or dysesthesias; and numbness.  All nerve roots from L4-S3 were involved on the right.  There were no other neurologic abnormalities, such as bowel or bladder problems or pathologic reflexes.  Neither an intervertebral disc syndrome nor incapacitating episodes were present.  It was noted that the Veteran did not use any assistive devices as a normal mode of locomotion.   Range of motion study revealed flexion to 55 degrees, with objective evidence of pain at 15 degrees; extension to 5 degrees with objective evidence of pain at that level; right lateral flexion to 5 degrees with objective evidence of pain at that level; left lateral flexion to 10 degrees with objective evidence of pain at 5 degrees; rotation to 10 degrees, bilaterally, with objective evidence of pain at 5 degrees, bilaterally.  During repetitive motion testing, the Veteran demonstrated flexion to 30 degrees; extension to 5 degrees; right lateral flexion to 5 degrees; left lateral flexion to 10 degrees; and rotation to 10 degrees, bilaterally.  Repetitive motion produced less movement than normal, weakened movement, deformity and interference with sitting, standing and/or weight-bearing.  

A November 2009 MRI was reviewed and showed a significant wedging deformity of the T9 body with posterior stabilization bars engaging T7, T8, T10, and T11.  There was also slight anterior wedging of the T11 body with a mild gibbus deformity and mild degenerative changes around the lower thoracic spine.  X-rays from August 2007 showed six lumbar vertebrae with spondylolysis at the 6th transitional vertebra. 

The examiner stated that the Veteran's thoracolumbar spine condition impacted his ability to work as an optometry technician in a retail store.  The examiner noted that the Veteran's job required standing and moving throughout the day and that he had increased pain with these activities.  It was further noted that the appellant was unable to do a job with repetitive bending, stooping, lifting, carrying.

In July 2014, a VA neurosurgery service reviewed the Veteran's X-rays.  The service did not feel that the X-rays showed kyphosis.  Rather, it felt that the Veteran's X-rays likely represented the Veteran's build and body habitus.  

In April 2015, the Board directed the RO to provide the Veteran's claims file to a VA orthopedist for review.  The VA examiner was to provide a retrospective and detailed analysis of the Veteran's pertinent medical history, complaints, and the nature and extent of any disability due to the aforementioned disorder between October 25, 2005 and February 24, 2012. 

During VA treatment in October 2015, the Veteran complained of back instability and worsening pain.  He stated that if he sat too long pain radiated sporadically to the left lower extremity.  He denied lower extremity weakness or trouble with bowel or bladder function.  On examination, the Veteran demonstrated mild elevation of the left shoulder and right posterior superior iliac spine and indentation vertebrae at approximately L3-4.  There was an exaggerated kyphosis with a mild left rib hump, and a mild to moderate increased lordosis.  He presented a mild limp and significant pain/spasm of both thoracic paraspinals.  He had significant lumbar paraspinal pain, moderate spasm with severe radicular signs and symptoms to the left lower extremity with signs and symptoms to the left lower extremity with palpation over the indentation in spine.  Positive straight leg raising was also reported, and the Veteran had difficulty walking on his heels and toes.  The deep tendon reflexes in his lower extremities were present with no leg length discrepancy.  

During VA treatment in November 2015, it was noted that the Veteran had chronic low back pain.  An initial evaluation revealed that pain radiated to left lower extremity with paresthesia.  The claimant denied bladder-bowel incontinence and lower extremity weakness.  It was also noted that his occupation did not require lifting.  An MRI revealed significant disc bulging at L3-4 with extrusion.  There were additional disc bulges which are not as severe as those at L3-4.  

In December 2015, a VA physician was asked to conduct a detailed review of the Veteran's claims file to address the nature and extent of any disability due to a back strain with thoracolumbar ankylosis, status post thoracic laminectomy at T8, aT8 pedicle subtraction osteotomy with correction of a kyphotic deformity, and an instrumented posterior fusion from T6 to T10 with local allograft and Stryker OP-1 BMP putty between October 25, 2005 and February 24, 2012.  The examiner was to provide a retrospective and detailed analysis of the Veteran's pertinent medical history and complaints to include the nature of any limitation of motion, the nature of any limitation of motion after repetitive motion, and whether the Veteran suffered from incapacitating episodes (i.e., was he prescribed bed rest by a physician and if so for how long).  In addition, the examiner was to address the impact, if any, caused by the back disorder during this period on the Veteran's ability to work.  A complete rationale for any opinions expressed was to be provided.

In December 2015, a VA internist addressed the Veteran's history, complaints and disability by citing the contemporary notes from that period as reported above.  Limitations of motion were described, as were comments on the Veteran's ability to work.  There was no evidence of prescribed bedrest including in the post-operative period, and no incapacitating episodes were described.  Significantly, the physician examiner stated that he was not aware of any methodology that would allow retrospective opinions beyond the information and opinions of the contemporary examiners in the time period cited.

In a deferred rating, dated in February 2016, the VA senior rater who was reviewing the Veteran's claim noted that the retrospective evaluation had not been performed by a VA orthopedist and directed that the case be referred to an orthopedist for review.  

During VA treatment in March 2016, the Veteran was noted to have a history of low back and bilateral lower extremity pain and numbness affecting, primarily, his left lower extremity down to his foot.  The Veteran reported that the pain started spontaneously about five years earlier and affected both lower extremities.  On examination, the Veteran's low back was tender to palpation, bilaterally.  Strength was 5/5 throughout, and his sensation was intact.  Lower extremity reflexes were absent.  His gait was normal.  

In April 2016, the Veteran had a back injection at L4, L5 to alleviate the pain associated with lumbar spondylosis.  

In May 2016, a second restrospective review was performed by a VA physician.  The VA reviewer believed that the crux of the matter was to address the impact of the Veteran's thoracic injury/disability in a retrospective fashion.  The VA reviewer noted the excellent review of medical history and labor history provided in December 2015 by the VA internist.  That review was accepted as true and reflective of the Veteran's case.  The VA reviewer stated that the internist had correctly assigned limitation of motion etc. as reflected by contemporaneous notes.  The physician opined that during that period of time the Veteran would have been limited in any physical capacity requiring twisting, reaching, climbing, prolonged standing or walking or carrying of significant weight.  Further, the Veteran would have been limited in sedentary work involving twisting, prolonged sitting, lifting, overhead reaching or repetitive back motions.  

Although the second review was not performed by an orthopedist, the record has been reviewed in detail by two VA physicians.  Not only do they concur in their evaluations, neither the Veteran nor his representative has challenged either review as insufficient.  Therefore, the Board finds that there has been substantial compliance with the directions issued in its June 2015 remand.  It is well to note that at no time has the Veteran identified any evidence that would enable any examiner, to include an orthopedist, to retrospectively determine with any degree of accuracy the range of motion on any given date without having conducted range of motion studies on that date.  As such, the Board accepts the findings of each physician that the contemporaneously recorded ranges of motion is accurate, and that there is no evidence to challenge those findings. 

Since September 11, 2013, the Veteran's thoracolumbar spine disorder has been manifested primarily by continuing complaints of pain, limitation of repetitive flexion to 30 degrees, muscle spasm, and an abnormal spinal curvature.   He also experienced additional pain, weakness, fatigability, or incoordination during flare-ups.  Although pain medication and injections provide temporary relief, his strength remains full without evidence of atrophy of disuse of the associated muscles.  Significantly, at no time has any evidence since September 11, 2013, shown that the appellant's low back disorder is manifested by unfavorable ankylosis of the entire thoracolumbar spine.  On balance the evidence preponderates against finding entitlement to a schedular rating in excess of 40 percent.

Extraschedular Consideration

In arriving at these decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected back disability.  38 C.F.R. § 3.321 (2016).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Thun.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2016). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Thun.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The first Thun element is not satisfied here.  The Veteran's service-connected back disability is manifested primarily by complaints of pain, muscle spasm, limitation of motion, and an abnormal spinal contour.  He also experiences increased pain, weakness, fatigability, and/or incoordination on repetitive testing or during flare-ups.  38 C.F.R. § 4.71a.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which, as noted above, may be manifested by decreased or abnormal excursion, speed, coordination, or endurance. 38 C.F.R. § 4.40 ( 2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as excess fatigability and pain on movement.  38 C.F.R. §§ 4.45, 4.59 (2016); Mitchell.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected back disability.  The rating criteria reasonably describe his disability level and symptomatology.  Thun.  Therefore, he does not meet the first Thun element and referral to the Director of the VA Compensation and Pension Service is not in order.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

For the period from October 25, 2005 through October 5, 2008, and from December 1, 2008 to September 10, 2013, entitlement to a rating in excess of 20 percent for a back strain with thoracolumbar ankylosis is denied.  

For the period since September 11, 2013, entitlement to a rating in excess of 40 percent for a back strain with thoracolumbar ankylosis is denied.  .



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


